Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Jesse Lucas Wilson, Appellant                          Appeal from the 173rd District Court of
                                                        Henderson County, Texas (Tr. Ct. No.
 No. 06-19-00076-CR         v.                          CR16-0937-173). Memorandum Opinion
                                                        delivered by Justice Stevens, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify both of the trial court’s judgments by deleting the
assessments of $900.00 for attorney fees. As modified, the judgments of the trial court are
affirmed.
       We note that the appellant, Jesse Lucas Wilson, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED AUGUST 30, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk